DETAILED ACTION
The instant application having Application No. 16/470,341 filed on 6/17/2019 is presented for examination by the examiner.
The amended claims submitted July 29, 2022 in response to the office action mailed April 29, 2022 are under examination. Claims 1-15 are amended and pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The amendment to claim 5 overcomes the 35 U.S.C. §112 rejection of claim 5 of the previous office action. However, the following 35 U.S.C. §112 rejections are either raised by the amendments to the claims or maintained.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, Claim 9 recites the limitation "the plurality of nanocolumns" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the limitation “wherein the plurality of first nanocolumns comprise a plurality of second nanocolumns having a height smaller than a height of the first nanocolumns” is still present in amended claim 14 and still does not make sense. Adding “further comprising” prior to this recitation does not overcome this indefiniteness issue. How can a plurality of second nanocolumns have a height smaller than themselves? For the purpose of examination, it will be assumed that claim 14 was intended to read: 
“The reflectionless window for a sensor of claim 11, further comprising 
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 9, all of the limitations of claim 9 are already recited in claim 6, upon which claim 9 depends, thus claim 9 is rejected under 35 U.S.C. §112(d) as not being further limiting. See the table below.
Claim 9
Claim 6
Explanation as needed
wherein the plurality of nanocolumns comprises: 








a plurality of first nanocolumns arranged on an end of the microstructure, and 

a plurality of second nanocolumns having a height smaller than a height of the first nanocolumns, 

the plurality of second nanocolumns being arranged in an upper surface of the first nanocolumn and an area where the first nanocolumns are not arranged among ends of the microstructure.










a plurality of first nanocolumns arranged on an end of the microstructure; and 

a plurality of second nanocolumns having a height smaller than a height of the first nanocolumns, 

the plurality of second nanocolumns being arranged in an upper surface … of the first nanocolumn and an area where the first nanocolumns are not arranged among ends of the microstructure
Claim 6 recites the two plurality of nanocolumns that together make up the plurality of nanocolumns of claim 9, thus the recitation of “wherein the plurality of nanocolumns comprises” does not further limit the claim.


Regarding claim 14, all of the limitations of claim 14 are already recited in claim 11, upon which claim 14 depends, thus claim 14 is rejected under 35 U.S.C. §112(d) as not being further limiting. See the table below.
Claim 14
Claim 11
Explanation as needed
further comprising: wherein the plurality of first nanocolumns comprise a plurality of second nanocolumns having a height smaller than a height of the first nanocolumns, 

the plurality of second nanocolumns being arranged on at least one surface from an upper surface and a side surface of the plurality of first nanocolumns and being arranged in an area on a surface of the transparent window in which the plurality of first nanocolumns are not arranged.
a plurality of first nanocolumns arranged on a surface of the transparent window, a plurality of second nanocolumns having a height smaller than a height of the first nanocolumns, 

the plurality of second nanocolumns being arranged on at least one surface from an upper surface and a side surface of the plurality of first nanocolumns and being arranged in an area on a surface of the transparent window in which the plurality of first nanocolumns are not arranged,
Both claims recite two plurality of nanocolumns, a plurality of first nanocolumns and a plurality of second nanocolumns. 


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Bergmann et al. WO 2016/026983 A1 (hereafter Bergmann) as evidenced by Miyauchi et al. USPGPub 2004/0125266 A1 (hereafter Miyauchi).
Regarding claim 1, Bergmann teaches “A reflectionless window (page 1 lines 3-5 “optical windows with high transmittance and superior self- cleaning properties. In particular, the optical windows of the present invention exhibit high transmittance at infrared wavelengths” see also page 10 lines 15-17 “According to Fig. 7 a transmittance of more than 90%, such as more than 92%, such as more than 94%, such as more than 96%, such as more than 98% in the wavelength range of 1 to 30 μm has been achieved”) comprising:
a transparent window (page 2 lines 5-6 “the optical window comprising a substrate having a first and a second surface”);
a plurality of first nanocolumns (“microstructures” which are nanostructures in that they have dimensions of nanometers, see page 5 lines 5-6 “(Values in nm: … d=860, h=630 …)” and are columns as seen by the shapes thereof in Fig. 4) arranged on a first surface of the transparent window (page 2 lines 6-7: “wherein microstructures cover at least part of one of said surfaces”); and
a plurality of second nanocolumns (page 2 line 9 “nanostructures” which are nanostructures in that they have dimensions of nanometers, see page 8 lines 18-20 “The nanostructures on the microstructures have a height of 0-500 nm and a diameter of 0-100 nm”) having a height smaller than a height of the first nanocolumns (heights of 0-500 nm are smaller than a height of 630 nm), the plurality of second nanocolumns being arranged on at least one surface from an upper surface and a side surface of the plurality of first nanocolumns (page 8 line 18: “The nanostructures on the microstructures”, see also Fig. 4) and being arranged in an area on a surface of the transparent window in which the plurality of first nanocolumns are not arranged (page 8 lines 13-14: “On top of the microstructures, as well as between the microstructure, nanostructures have been created” see also Fig. 4),
wherein the height of the first nanocolumns is set to correspond to a first wavelength of light (e.g. page 2 lines 7-9: “said microstructures being dimensioned and arranged so as to provide a predetermined transmittance at a predetermined wavelength” thus the dimensions of the microstructures, which includes the height of the microstructures, corresponds to a predetermined wavelength, i.e. a wavelength commensurate with the size of the microstructures, see also page 5 lines 12-17, Figs. 1 and 3, in order of increasing height, the SWS windows include 3: h=630 wavelength=4.4µm; 1: h=660, wavelength=5.0µm;  4: h=670, wavelength=5.2µm, thus the height of the first nanocolumns is set to correspond to a first wavelength of light) and the height of the second nanocolumns is set to correspond to a second wavelength of light, (see page 8 lines 18-20 “The nanostructures on the microstructures have a height of 0-500 nm and a diameter of 0-100 nm”, thus the height of the second nanocolumns corresponds to a second wavelength of light, namely a wavelength commensurate with heights of 0-500 nm) and
wherein the second wavelength is shorter than the first wavelength (The height of the nanostructures is shorter than the height of the microstructures. Bergmann teaches that as the height of the structures decreases, the corresponding wavelength of peak transmission also decreases, see Figs. 1 and 3 and discussion thereof. Thus the second wavelength, corresponding to the shorter height, will be shorter than the first wavelength corresponding to the larger height).”
Regarding the limitation “the height of the second nanocolumns is set to correspond to a second wavelength of light”, this is inherent to the device of Bergmann, even though the nanostructures of Bergmann are chosen for their self-cleaning properties, not their antireflection properties.
In particular, the recitation “is set to correspond a second wavelength of light” is directed to an intended use or a functional limitation, implying, but not explicitly claiming, that the second nanocolumns will be utilized for their antireflective effect. Because the structure of the claimed system, as identified above, is the same as that claimed, it must inherently perform the same function and have a second wavelength that corresponds to the height of the second nanostructures.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
That this function of having a corresponding second wavelength is inherent to the device of Bergmann is evidenced by Miyauchi.
Miyauchi teaches that micro pillars with diameters and heights overlapping with those used by Bergmann for the nanostructures can be used as an anti-reflective layer. Compare Miyauchi paragraph [0009] “The micro pillars have an equivalent diameter of 10 nm through 500 nm and a height of 50 nm through 5000 µm. The present invention is particularly suited for use in the functioning substrate having a micro pillar group on the order of nanometers” to Bermann (page 8 lines 18-20) “The nanostructures on the microstructures have a height of 0-500 nm and a diameter of 0-100 nm”. See Miyauchi (paragraph [0128]): The following describes the eighth embodiment where the group of columnar micro pillars is used as an anti-reflective layer… This anti-reflective film is formed on the surfaces of the display cover glass and optical substrate for optical communications, and is used as an anti-reflective layer.”
Thus the limitation “the height of the second nanocolumns is set to correspond to a second wavelength of light” is inherent to the teachings of Bergmann, because Bergmann has the second plurality of nanocolumns (nanostructures) with heights smaller than the first plurality of nanocolumns (microstructures), Miyauchi teaches that nanocolumns (micro pillars) with heights in the same range as Bergmann act as an anti-reflective layer, and Bergmann teaches that the wavelength of peak transmission of an anti-reflective microstructured layer decreases as the height of the microstructures decreases. 
Regarding claim 2, Bergmann teaches “the reflectionless window of claim 1, wherein the plurality of first nanocolumns and the plurality of second nanocolumns are made of a same material as the transparent window (page 4 lines 1-5: “the microstructures may form an integral part of the substrate. Similarly, the nanostructures may form an integral part of the substrate”).”
	Regarding claim 5, Bergmann teaches “the reflectionless window of claim 1, wherein the plurality of first nanocolumns are configured such that a size of an upper surface of the first nanocolumns is smaller than a size of a lower surface of the first nanocolumns, where the lower surface of the first nanocolumns is in contact with a surface of the transparent window (see shapes in Fig. 4 and description on page 4 lines 14-15 “the microstructures may comprise a plurality of truncated cone-shaped structures” a truncated cone-shaped structure has an upper surface that is smaller than the lower surface, where the lower surface is in contact with the upper surface of the transparent window).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. WO 2016/026983 A1 (hereafter Bergmann) as evidenced by Miyauchi et al. USPGPub 2004/0125266 A1 (hereafter Miyauchi) as applied to claim 1 above, and further in view of Ye et al. USPGPub 2018/0100957 A1 (hereafter Ye) and Miyauchi.
Regarding claim 3, Bergmann teaches “the reflectionless window of claim 1,” and Bergmann teaches ranges that encompass the claimed ranges of “wherein the first nanocolumn has a height of 130 nm to 390 nm and a width of 70 nm to 210 nm (page 8 lines 1-7: “Depending on the type of microstructures applied, the geometrical dimensions may typically be as follows. 1. Diameter / edge length: 0 - 10 μm, 2. Height / depth: 0 - 10 μm,”), and
wherein the second nanocolumn has a height less than or equal to 65 nm and a width less than or equal to 35 nm (page 8 lines 18-19: “The nanostructures on the microstructures have a height of 0-500 nm and a diameter of 0-100 nm”).
However, Bergmann does not teach the claimed range with sufficient specificity to anticipate the claim limitation “wherein the first nanocolumn has a height of 130 nm to 390 nm and a width of 70 nm to 210 nm.”
However, Bergmann teaches (page 7 lines 6-10): “As shown in Fig. 1b, when the pillar height or diameter is changed away from the optimum values for 5 μm (inserted line), the main wavelength at which the maximum transmittance occurs shifts to lower or higher wavelength…. Hence, by adapted choice of dimensions the peak wavelength can be changed.”
Ye teaches “wherein the first nanocolumn has a height of 130 nm to 390 nm and a width of 70 nm to 210 nm (abstract “The anti-reflection coating includes conical anti-reflection structures. A bottom diameter of the conical anti-reflection structure is 40 nm to 150 nm… A height of the conical anti-reflection structure is 150 nm to 300 nm.” see also paragraph [0055]).”
Bergmann discloses the claimed invention except that Bergmann does not teach the height and width of the first nanocolumns to sufficient specificity to anticipate that the first nanocolumn has a height of 130 nm to 390 nm and a width of 70 nm to 210 nm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose the height and width of the first nanocolumns to be between 130 nm to 390 nm and 70 nm to 210 nm respectively such as 150 nm to 300 nm and 40 nm to 150 nm as taught by Ye, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Furthermore one would have been motivated to optimize the height and width of the microstructures of Bergmann because Bergmann teaches that the peak wavelength of the anti-reflection effect can be adapted by the choice of dimensions of the pillars (Bergmann page 7 lines 6-10).
However, Bergmann does not teach the claimed range with sufficient specificity to anticipate the claim limitation “wherein the second nanocolumn has a height less than or equal to 65 nm and a width less than or equal to 35 nm”.
Miyauchi teaches an anti-reflective layer (paragraph [0128]) “wherein the … nanocolumn has a height less than or equal to 65 nm and a width less than or equal to 35 nm (paragraph [0006]: “the diameter of the obtained nano-pillar is 15 through 20 nm”;  paragraph [0009]: “The micro pillars have an equivalent diameter of 10 nm through 500 nm and a height of 50 nm through 5000 µm.”).”
Bergmann discloses the claimed invention except for “wherein the second nanocolumn has a height less than or equal to 65 nm and a width less than or equal to 35 nm”. It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose the dimensions of the second nanocolumn to have a height less than or equal to 65 nm and a width less than or equal to 35 nm such as a height of 50 nm and a width of 15-20 nm as taught by Miyauchi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance one would have been motivated to choose these dimensions because Miyauchi teaches that such dimensions can be used in a functional layer that has use as an anti-reflective layer (paragraphs [0127]-[0137]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. WO 2016/026983 A1 (hereafter Bergmann) as evidenced by Miyauchi et al. USPGPub 2004/0125266 A1 (hereafter Miyauchi) as applied to claim 1 above, and further in view of Miyauchi.
Regarding claim 4, Bergmann teaches “the reflectionless window of claim 1,” however, Bergmann fails to teach “wherein the transparent window is formed with any one material among glass, acryl, Polyethylene Terephthalate (PET), Polyethylene Naphthalate (PEN), Polymethylmethacrylate (PMMA), Colorless Polyimide (CEP), polyethylene, polypropylene, polysulfone, polyurethane, polyether ether ketone, polythermide, polycarbonate, polyaniline, cyclic olefin copolymer, and silk.”
However, Bergmann does teach (page 2 lines 16-20): “The optical windows according to the present invention may be made from silicon substrates… It should be noted however, that other substrate materials are applicable as well.”
Miyauchi teaches an antireflective layer (paragraphs [0127]-[0137]) on a transparent window (paragraph [0128] “display cover glass and optical substrate”) “wherein the transparent window is formed with any one material among glass, acryl, Polyethylene Terephthalate (PET), Polyethylene Naphthalate (PEN), Polymethylmethacrylate (PMMA), Colorless Polyimide (CEP), polyethylene, polypropylene, polysulfone, polyurethane, polyether ether ketone, polythermide, polycarbonate, polyaniline, cyclic olefin copolymer, and silk (paragraph [0061]: “the substrate 401 is not restricted to a silicon wafer. For example, an inorganic material such as glass, an organic material such as polycarbonate or their laminated structure can be used as the substrate 401.”; (paragraph [0134]: “For example, when the refractive index of the substrate (glass is assumed) is 1.5” Thus Miyauchi teaches the options of polycarbonate and glass as the material of the transparent window).”
Note that Miyauchi also teaches paragraph [0057]: “In the present embodiment, the columnar micro pillar 204 and underlying film 202 are made of PMMA, but can be made of cyclo-olefin polymer,… polycarbonate, polyethylene terephthalate (PET),… polypropylene, polyethylene,… glass reinforced polyethylene terephthalate,… polyetherimide, thermoplastic polyimide,… and other resins.”).”
It has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.
In the instant case Bergmann teaches the reflectionless window of claim 1, however, Bergmann fails to teach “wherein the transparent window is formed with any one material among glass, acryl, Polyethylene Terephthalate (PET), Polyethylene Naphthalate (PEN), Polymethylmethacrylate (PMMA), Colorless Polyimide (CEP), polyethylene, polypropylene, polysulfone, polyurethane, polyether ether ketone, polythermide, polycarbonate, polyaniline, cyclic olefin copolymer, and silk”. Miyauchi teaches the options of polycarbonate and glass as the material of the transparent window. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose as the material of the transparent window either polycarbonate or glass as taught by Miyauchi in the device of Bergmann since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.
Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. USPGPub 2016/0331238 A1 (hereafter Kim) in view of Lüttge et al. USPGPub 2011/0276003 (hereafter Lüttge), Chen et al. USPGPub 2013/0298977 A1 (hereafter Chen) and Bergmann et al. WO 2016/026983 A1 (hereafter Bergmann) as evidenced by Miyauchi et al. USPGPub 2004/0125266 A1 (hereafter Miyauchi).
Regarding claims 6 and 9, Kim teaches “A… window (the substrate upon which 100a and 100b reside in Fig. 16 which is a window in that light source 210 shines threw it) for an invasive sensor (paragraph [0028] “biosensor” which is invasive in that paragraph [0097]: “The needle 100a and the auxiliary needle 100b are insertable together into the skin of the testee 10”), comprising:
a transparent window (the substrate upon which 100a and 100b reside in Fig. 16);
a microstructure (needle 100a and the auxiliary needle 100b) which is arranged on an upper part of the transparent window (needle 100a and 100b are arranged on one surface of the substrate which can be considered an upper part of the substrate in that the overall device is small enough to be manipulated into any orientation including an orientation in which 100a and 100b are on the upper surface of the substrate) and has a shape of a needle (needle 100a and needle 100b) to penetrate a skin layer (paragraph [0097]: “needle 100a and the auxiliary needle 100b are insertable together into the skin of the testee”).”
However, Kim is silent regarding “A reflectionless window… a plurality of first nanocolumns arranged on an end of the microstructure.”
Lüttge teaches an invasive microneedle array (paragraph [0003] “microneedles have become popular to penetrate the skin barrier and thus introduce means for creating a microfluidic pathway across the skin either for drug delivery, or for analytics of extracted fluids.”) with an anti-reflection layer 34 (paragraph [0098]: “The properties of thus formed grooved surface (pre-patterned silicon working surface) may be modified by using an anti-reflection layer 34 (see FIG. 8). The anti-reflection layer 34 serves to mitigate ghost features occurring during lithography, which advantageously improved geometric properties of the microneedle array.”).
Chen teaches (Figs. 4 and 5, paragraphs [0073]-[0077]) “A reflectionless window (paragraph [0077]: “the micro-nano-structures may be useful as … anti-reflection surfaces”) … a plurality of first nanocolumns (paragraph [0073]: “nanocones”) arranged on an end of the microstructure (paragraph [0073]: “topographical features underlying the nanocones may have microscale dimensions”).”
Chen further teaches “the micro-nano-structures may be useful as light-trapping or anti-reflection surfaces, superhydrophobic surfaces, or as functional surfaces having other attributes, such as a high localized electric field.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an anti-reflection layer onto the microneedles of Kim as taught by Lüttge, where such an anti-reflection structure is formed of nanocones as taught by Chen on top of a micro topography as taught by Chen where the micro structures are the micro-needles of Kim. Such a modification is motivated by the teaching of Lüttge that having an anti-reflection layer can improve the final shape of the micro needles during photo lithography (see Lüttge paragraph 98) and the teaching of Chen that hierarchical micro-nano-structures may be useful as anti-reflection surfaces (Chen paragraph [0077]).
However, Kim, Lüttge and Chen fail to teach “and a plurality of second nanocolumns having a height smaller than a height of the first nanocolumns, the plurality of second nanocolumns being arranged in an upper surface … of the first nanocolumn and an area where the first nanocolumns are not arranged among ends of the microstructure,
wherein the height of the first nanocolumns is set to correspond to a first wavelength of light and the height of the second nanocolumns is set to correspond to a second wavelength of light, and
wherein the second wavelength is shorter than the first wavelength.”
Bergmann teaches “A reflectionless window (page 1 lines 3-5 “optical windows with high transmittance and superior self- cleaning properties. In particular, the optical windows of the present invention exhibit high transmittance at infrared wavelengths” see also page 10 lines 15-17 “According to Fig. 7 a transmittance of more than 90%, such as more than 92%, such as more than 94%, such as more than 96%, such as more than 98% in the wavelength range of 1 to 30 μm has been achieved”)… comprising:
a transparent window (page 2 lines 5-6 “the optical window comprising a substrate having a first and a second surface”);… and
a plurality of first nanocolumns (“microstructures” which are nanostructures in that they have dimensions of nanometers, see page 5 lines 5-6 “(Values in nm: … d=860, h=630 …)” and are columns as seen by the shapes thereof in Fig. 4)… and
a plurality of second nanocolumns (page 2 line 9 “nanostructures” which are nanostructures in that they have dimensions of nanometers, see page 8 lines 18-20 “The nanostructures on the microstructures have a height of 0-500 nm and a diameter of 0-100 nm”) having a height smaller than a height of the first nanocolumns (heights of 0-500 nm are smaller than a height of 630 nm), the plurality of second nanocolumns being arranged in an upper surface … of the first nanocolumn (page 8 line 18: “The nanostructures on the microstructures”, see also Fig. 4) and an area where the first nanocolumns are not arranged (page 8 lines 13-14: “On top of the microstructures, as well as between the microstructure, nanostructures have been created” see also Fig. 4),
wherein the height of the first nanocolumns is set to correspond to a first wavelength of light (e.g. page 2 lines 7-9: “said microstructures being dimensioned and arranged so as to provide a predetermined transmittance at a predetermined wavelength” thus the dimensions of the microstructures, which includes the height of the microstructures, corresponds to a predetermined wavelength, i.e. a wavelength commensurate with the size of the microstructures, see also page 5 lines 12-17, Figs. 1 and 3, in order of increasing height, the SWS windows include 3: h=630 wavelength=4.4µm; 1: h=660, wavelength=5.0µm;  4: h=670, wavelength=5.2µm, thus the height of the first nanocolumns is set to correspond to a first wavelength of light) and the height of the second nanocolumns is set to correspond to a second wavelength of light, (see page 8 lines 18-20 “The nanostructures on the microstructures have a height of 0-500 nm and a diameter of 0-100 nm”, thus the height of the second nanocolumns corresponds to a second wavelength of light, namely a wavelength commensurate with heights of 0-500 nm) and
wherein the second wavelength is shorter than the first wavelength (The height of the nanostructures is shorter than the height of the microstructures. Bergmann teaches that as the height of the structures decreases, the corresponding wavelength of peak transmission also decreases, see Figs. 1 and 3 and discussion thereof. Thus the second wavelength, corresponding to the shorter height, will be shorter than the first wavelength corresponding to the larger height).”
Regarding the limitation “the height of the second nanocolumns is set to correspond to a second wavelength of light”, this is inherent to the device of Bergmann, even though the nanostructures of Bergmann are chosen for their self-cleaning properties, not their antireflection properties.
In particular, the recitation “is set to correspond a second wavelength of light” is directed to an intended use or a functional limitation, implying, but not explicitly claiming, that the second nanocolumns will be utilized for their antireflective effect. Because the structure of the claimed system, as identified above, is the same as that claimed, it must inherently perform the same function and have a second wavelength that corresponds to the height of the second nanostructures.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
That this function of having a corresponding second wavelength is inherent to the device of Bergmann is evidenced by Miyauchi.
Miyauchi teaches that micro pillars with diameters and heights overlapping with those used by Bergmann for the nanostructures can be used as an anti-reflective layer. Compare Miyauchi paragraph [0009] “The micro pillars have an equivalent diameter of 10 nm through 500 nm and a height of 50 nm through 5000 µm. The present invention is particularly suited for use in the functioning substrate having a micro pillar group on the order of nanometers” to Bermann (page 8 lines 18-20) “The nanostructures on the microstructures have a height of 0-500 nm and a diameter of 0-100 nm”. See Miyauchi (paragraph [0128]): The following describes the eighth embodiment where the group of columnar micro pillars is used as an anti-reflective layer… This anti-reflective film is formed on the surfaces of the display cover glass and optical substrate for optical communications, and is used as an anti-reflective layer.”
Thus the limitation “the height of the second nanocolumns is set to correspond to a second wavelength of light” is inherent to the teachings of Bergmann, because Bergmann has the second plurality of nanocolumns (nanostructures) with heights smaller than the first plurality of nanocolumns (microstructures), Miyauchi teaches that nanocolumns (micro pillars) with heights in the same range as Bergmann act as an anti-reflective layer, and Bergmann teaches that the wavelength of peak transmission of an anti-reflective microstructured layer decreases as the height of the microstructures decreases. 

Bergmann further teaches page 6 lines 18-21: "Generally, the high transmittance property is provided by two micro-structured surfaces. As previously mentioned the microstructures serve to achieve the high optical transmittance, whereas nanostructures serve to achieve the self-cleaning surface properties"
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second size of nanocolumns onto the surface of the first size of nanocolumns and between the first nanocolumns as taught by Bergmann in the device of the Kim-Lüttge-Chen combination for the purpose of adding self-cleaning properties to the anti-reflective surface as taught by Bergmann (page 6 lines 18-21).
Note that the limitations “a plurality of first nanocolumns arranged on an end of the microstructure, and … the plurality of second nanocolumns being arranged in… an area where the first nanocolumns are not arranged among ends of the microstructure” are considered to be met in combination, because the Kim-Lüttge-Chen combination teaches microstructures with nanocolumns thereon, and Bergmann teaches that the anti-reflective/self-cleaning nanocolumns are made up of a hierarchal structure with smaller nanocolumns on the top and between the larger nanocolumns. Thus when the hierarchal structure of Bergmann is applied to the micro-needle topography of the Kim-Lüttge-Chen combination, the plurality of second nanocolumns will be arranged in an upper surface of the first nanocolumn and an area where the first nanocolumns are not arranged among ends of the microstructure as claimed.
Further, Kim is silent regarding “the plurality of second nanocolumns being arranged in … a side surface of the first nanocolumn.”
Lüttge Fig. 8 teaches an anti-reflection layer 34 formed on the side surface of the microstructure. 
Chen Fig. 4c teaches “a plurality of nanocolumns on a side surface of the microstructure (see nanocones on the sides of the pyramidal profiles of the microstructures in Fig. 4c).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an anti-reflection layer onto side surfaces of the underlying structure as taught by Lüttge, where such an anti-reflection structure is formed of nanocones as taught by Chen on the side surfaces of a micro topography as taught by Chen. Such a modification is motivated by the teaching of Lüttge that having an anti-reflection layer can improve the final shape of the micro needles during photo lithography (see Lüttge paragraph 98) and the teaching of Chen that hierarchical micro-nano-structures may be useful as anti-reflection surfaces (Chen paragraph [0077]).
Note that all of the limitations of claim 9, are already claimed in claim 6 as detailed in the 35 U.S.C. §112(d) rejection of claim 9 above. Thus claim 9 is obvious over the combination of references in the same manner as claim 6.

Regarding claim 8, the Kim-Lüttge-Chen-Bergmann combination teaches “the reflectionless window for an invasive sensor of claim 6,” however, Kim is silent regarding “a plurality of nanocolumns on a side surface of the microstructure.”
Lüttge Fig. 8 teaches an anti-reflection layer 34 formed on the side surface of the microstructure. 
Chen Fig. 4c teaches “a plurality of nanocolumns on a side surface of the microstructure (see nanocones on the sides of the pyramidal profiles of the microstructures in Fig. 4c).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an anti-reflection layer onto side surfaces of the microneedles of Kim as taught by Lüttge, where such an anti-reflection structure is formed of nanocones as taught by Chen on the side surfaces of a micro topography as taught by Chen where the micro structures are the micro-needles of Kim. Such a modification is motivated by the teaching of Lüttge that having an anti-reflection layer can improve the final shape of the micro needles during photo lithography (see Lüttge paragraph 98) and the teaching of Chen that hierarchical micro-nano-structures may be useful as anti-reflection surfaces (Chen paragraph [0077]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. USPGPub 2016/0331238 A1 (hereafter Kim) in view of Lüttge et al. USPGPub 2011/0276003 (hereafter Lüttge) and Chen et al. USPGPub 2013/0298977 A1 (hereafter Chen) and Bergmann et al. WO 2016/026983 A1 (hereafter Bergmann) as evidenced by Miyauchi et al. USPGPub 2004/0125266 A1 (hereafter Miyauchi) as applied to claim 6 above and further in view of Koo et al. USPGPub 2016/0370505 A1 (hereafter Koo).
Regarding claim 7, the Kim-Lüttge-Chen-Bergmann combination teaches “the reflectionless window for an invasive sensor of claim 6,” however, Kim, Lüttge and Chen are silent regarding “further comprising: a plurality of nanocolumns arranged on a lower part of the transparent window.”
Koo teaches a reflectionless window (anti-reflective film 100c’’ of Fig. 4C, with transparent substrate 110 with high hardness coating layers 120-1 and 120b-2, which have anti-reflective structures convex portion A1 of the first moth-eye pattern ME1 and convex portion A2’’ of second moth-eye pattern ME2’’) “further comprising: a plurality of nanocolumns (convex portion A2’’ of second moth-eye pattern ME2’ which are nanocolumns in that paragraph [0182] teaches “the moth-eye pattern ME may have a structure in which concave portions with a height of about 280 nm are disposed at a pitch of about 250 nm”) arranged on a lower part of the transparent window (see Fig. 4C and paragraph [0095]: “the first and second high hardness coating layers 120-1 and 120-2 are disposed on the upper and lower surfaces of the transparent substrate 110”).”
Koo further teaches, paragraph [0095]: “As the first and second high hardness coating layers 120-1 and 120-2 are disposed on the upper and lower surfaces of the transparent substrate 110, a reflectance of the anti-reflective film 100c may decrease and a transmittance thereof may increase. When the second high hardness coating layer 120-2 does not exist, light entering the first high hardness coating layer 120-1 may be reflected from the lower surface of the transparent substrate 110. However, since the second high hardness coating layer 120-2 is disposed on the lower surface of the transparent substrate 110, light may be prevented from being reflected from the lower surface of the transparent substrate 110, thereby further improving the reflectance and the transmittance of the whole anti-reflective film 100c.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a second anti-reflection layer on the lower side of the substrate as taught by Koo in the device of the Kim-Lüttge-Chen combination, because Koo teaches that such a second anti-reflective layer improves the transmittance over a window with only one anti-reflective layer (see Koo paragraph [0095]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. USPGPub 2016/0331238 A1 (hereafter Kim) in view of Lüttge et al. USPGPub 2011/0276003 (hereafter Lüttge) and Chen et al. USPGPub 2013/0298977 A1 (hereafter Chen) and Bergmann WO 2016026983 A1 (hereafter Bergmann) as evidenced by Miyauchi et al. USPGPub 2004/0125266 A1 (hereafter Miyauchi) as applied to claim 9 above, and further in view of Ye et al. USPGPub 2018/0100957 A1 (hereafter Ye) and Miyauchi.
Regarding claim 10, the Kim-Lüttge-Chen-Bergmann combination teaches “the reflectionless window for an invasive sensor of claim 9,” and Bergmann teaches ranges that encompass the claimed ranges of “wherein the first nanocolumn has a height of 130 nm to 390 nm and a width of 70 nm to 210 nm (page 8 lines 1-7: “Depending on the type of microstructures applied, the geometrical dimensions may typically be as follows. 1. Diameter / edge length: 0 - 10 μm, 2. Height / depth: 0 - 10 μm,”), and
wherein the second nanocolumn has a height less than or equal to 65 nm and a width less than or equal to 35 nm (page 8 lines 18-19: “The nanostructures on the microstructures have a height of 0-500 nm and a diameter of 0-100 nm”).”
However, Bergmann does not teach the claimed range with sufficient specificity to anticipate the claim limitation “wherein the first nanocolumn has a height of 130 nm to 390 nm and a width of 70 nm to 210 nm.”
However, Bergmann teaches (page 7 lines 6-10): “As shown in Fig. 1b, when the pillar height or diameter is changed away from the optimum values for 5 μm (inserted line), the main wavelength at which the maximum transmittance occurs shifts to lower or higher wavelength…. Hence, by adapted choice of dimensions the peak wavelength can be changed.”
Ye teaches “wherein the first nanocolumn has a height of 130 nm to 390 nm and a width of 70 nm to 210 nm (abstract “The anti-reflection coating includes conical anti-reflection structures. A bottom diameter of the conical anti-reflection structure is 40 nm to 150 nm… A height of the conical anti-reflection structure is 150 nm to 300 nm.” see also paragraph [0055]).”
The Kim-Lüttge-Chen-Bergmann combination discloses the claimed invention except that Bergmann does not teach the height and width of the first nanocolumns to sufficient specificity to anticipate that the first nanocolumn has a height of 130 nm to 390 nm and a width of 70 nm to 210 nm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose the height and width of the first nanocolumns to be between 130 nm to 390 nm and 70 nm to 210 nm respectively such as 150 nm to 300 nm and 40 nm to 150 nm as taught by Ye, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Furthermore one would have been motivated to optimize the height and width of the microstructures of Bergmann in the Kim-Lüttge-Chen-Bergmann combination because Bergmann teaches that the peak wavelength of the anti-reflection effect can be adapted by the choice of dimensions of the pillars (Bergmann page 7 lines 6-10).
However, Bergmann does not teach the claimed range with sufficient specificity to anticipate the claim limitation “wherein the second nanocolumn has a height less than or equal to 65 nm and a width less than or equal to 35 nm”.
Miyauchi teaches an anti-reflective layer (paragraph [0128]) “wherein the … nanocolumn has a height less than or equal to 65 nm and a width less than or equal to 35 nm (paragraph [0006]: “the diameter of the obtained nano-pillar is 15 through 20 nm”;  paragraph [0009]: “The micro pillars have an equivalent diameter of 10 nm through 500 nm and a height of 50 nm through 5000 µm.”).”
The Kim-Lüttge-Chen-Bergmann combination discloses the claimed invention except for “wherein the second nanocolumn has a height less than or equal to 65 nm and a width less than or equal to 35 nm”. It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose the dimensions of the second nanocolumn to have a height less than or equal to 65 nm and a width less than or equal to 35 nm such as a height of 50 nm and a width of 15-20 nm as taught by Miyauchi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance one would have been motivated to choose these dimensions because Miyauchi teaches that such dimensions can be used in a functional layer that has use as an anti-reflective layer (paragraphs [0127]-[0137]).



Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashibe et al. USPGPub 2012/0026591 A1 (hereafter Hayashibe) in view of DeBaryshe et al. USPGPub 2006/0052709 A1 (hereafter DeBaryshe) and Bergmann WO 2016026983 A1 (hereafter Bergmann).
Regarding claims 11 and 14, Hayashibe teaches “A reflectionless window (paragraph [0173]: “an optical element 1 having a good anti-reflection function”) for a sensor (such an optical element is “for a sensor” in that it is light-transmissive, see paragraph [0002]), comprising:
an optical fiber (paragraph [0081]: “An optical element 1 is suitably applied to various optical components used for … optical communications (optical fibers), … Specifically, one of … an optical waveguide, a window material, … can be exemplified as the optical component, for example.”) comprising a first end surface and a second end surface (all optical fibers have two end surfaces a first end surface and a second end surface which can be the distal and proximal end surfaces respectively or vice versa)
a transparent window (base 2 paragraph [0081]: “An optical element 1 is suitably applied to various optical components used for … optical communications (optical fibers), … Specifically, one of … an optical waveguide, a window material, … can be exemplified as the optical component, for example.” thus Hayashibe is teaching that optical element 1 can be the window or waveguide of an optical fiber) …; and
a plurality of first nanocolumns (structures 3 which are columnar see Fig. 16 and are nano-scale see paragraph [0090] “The structures 3 are periodically and two-dimensionally arranged at a short pitch shorter than or equal to the wavelength range of light in a use environment, … The wavelength range of light in a use environment is, for example, a wavelength range of ultraviolet light, … Herein, the wavelength range of ultraviolet light is a wavelength range of 10 nm to 360 nm”) arranged on a surface of the transparent window (paragraph [0082]: “optical element 1 includes a base 2 and structures 3 formed on the surface of the base 2” see Fig. 1D and Fig. 15D) …
a plurality of second nanocolumns (secondary structures 4) having a height smaller than a height of the first nanocolumns (paragraph [0169]: “the secondary structures 4 are minute protruding portions having a height smaller than that of the primary structures 3.”), the plurality of second nanocolumns … being arranged in an area on a surface of the transparent window in which the plurality of first nanocolumns are not arranged (see Fig. 15 and paragraph [0170]: “The secondary structures 4 are disposed, for example, in some or all of portions between the primary structures.”), and
wherein the height of the first nanocolumns is set to correspond to a first wavelength of light (paragraph [0096]: “the height of the structures 3 is suitably set in accordance with the wavelength region of light to be transmitted. Specifically, the height of the structures 3 is preferably 5/14 or more and 10/7 or less the maximum value of the wavelength range of light in a use environment”) and the height of the second nanocolumns is set to correspond to a second wavelength of light (paragraph [0169]: “the height of the secondary structures 4 is smaller than or equal to about 1/4 the maximum value of the wavelength range of light in a use environment on the basis of an optical path length adopted in consideration of a refractive index, the secondary structures 4 contribute to an anti-reflection function”), and
wherein the second wavelength is shorter than the first wavelength (although the heights of both structures are defined in terms of their size relative to the maximum value of the wavelength range of light, the actual wavelengths where each structure contributes to the anti-reflection property is a function of the heights of the two structures 3 and 4. That the height of the structures corresponds to a wavelength of light at which the reflectivity exceeds a certain threshold, such as 0.10% can be seen in Fig. 26, where as the structure size in Example 3 varies from 200 nm to 300 nm, the wavelength at which the reflectivity exceeds 0.10% varies from about 475 nm to about 725 nm. Thus the shorter secondary structures 4 correspond to a shorter second wavelength than the first wavelength corresponding to the structures 3).”
However, Hayashibe fails to explicitly teach “a transparent window provided on the first end surface of the optical fiber … 
a light source and a detector provided on the second end of the optical fiber.”
DeBaryshe teaches (Fig. 10) “A reflectionless (paragraph [0090] “The surface can then be treated with an antireflective coating so as to minimize optical reflections from the distal ends of the fibers”) window (the distal ends of the shutter array 154 which are positioned at the distal end of the fiber bundle) for a sensor (152 which is a detector, see corresponding element, detector 132, in Fig. 9 and paragraph [0080]), comprising:
an optical fiber (any of the optical fibers in 153 which is an optical fiber bundle, see corresponding element, optical fiber bundle 133 in Fig. 9 and paragraph [0080]) comprising a first end surface (distal end with shutter array 154) and a second end surface (proximal end with detector 152 and light source 151);
a transparent window provided on the first end surface of the optical fiber (shutter array 154) … a light source (151 which is a light source see corresponding element light source 131 and paragraph [0080]) and a detector (152 which is a detector, see corresponding element, detector 132, in Fig. 9 and paragraph [0080]) provided on the second end surface of the optical fiber (152 and 151 are provided on the second end surface of the optical fibers in the optical fiber bundle 153 in the sense that they are optically coupled to the second end surface).”
DeBaryshe further teaches (paragraph [0002]): “The present invention provides apparatus and methods to derive spatially differentiated analytical information from an exposed surface by analyzing the results of the interaction of electromagnetic radiation with discrete volume elements of the sample” and (paragraphs [0052]-[0053]): “a generalized schematic volume probe array, 10, whose function is to collect data from a plurality of points in a target sample. The system generally includes an appropriate light source 11, whose light output is conditioned and may be multiplexed in block 12 to create a plurality of light sources to be relayed to an array 13 of light valves. These light valves can act as illuminating field stops or aperture field stops, and only one valve is open at a given time, thus providing for sequential illumination of volume elements in sample 19. The light emanating from each light valve is then directed to a targeted volume element in the sample 19 with an appropriate illumination objective 14… Responses from each targeted volume element in the form of light emanating from the volume elements, is collected through a collection optics objective 15 (which in some embodiments can be the same as the illumination objective and an array of microlens), and through an array 16 of light valves (which can also be the same array as the one used for illumination). The responses are then directed to one or more detectors 17 to determine their optical and spectral characteristics.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optical fiber of Hayashibe into a volume probe array as taught by DeBaryshe, that includes an anti-reflection coated window on a first end of the optical fiber and a light source and a detector on the second end of the optical fiber, because such a larger instrument can be used to collect data from a plurality of points in a target sample as taught by DeBaryshe (paragraph [0052]).
However, Hayashibe is silent regarding “the plurality of second nanocolumns being arranged on at least one surface from an upper surface and a side surface of the plurality of first nanocolumns.”
Bergmann teaches “A reflectionless window (page 1 lines 3-5 “optical windows with high transmittance and superior self- cleaning properties. In particular, the optical windows of the present invention exhibit high transmittance at infrared wavelengths” see also page 10 lines 15-17 “According to Fig. 7 a transmittance of more than 90%, such as more than 92%, such as more than 94%, such as more than 96%, such as more than 98% in the wavelength range of 1 to 30 μm has been achieved”) for a sensor (the optical window is “for a sensor” in that light is transmitted therethrough, thus it can be used for a light sensor), comprising:
a transparent window (page 2 lines 5-6 “the optical window comprising a substrate having a first and a second surface”)…; and
a plurality of first nanocolumns (both “microstructures” which are nanostructures in that they have dimensions of nanometers, see page 5 lines 5-6 “(Values in nm: … d=860, h=630 …)” and are columns as seen by the shapes thereof in Fig. 4 and “nanostructures” page 2 line 9 “nanostructures” which are nanostructures in that they have dimensions of nanometers, see page 8 lines 18-20 “The nanostructures on the microstructures have a height of 0-500 nm and a diameter of 0-100 nm”) arranged on a surface of the transparent window, 
a plurality of second nanocolumns (“nanostructures” page 2 line 9 “nanostructures” which are nanostructures in that they have dimensions of nanometers, see page 8 lines 18-20 “The nanostructures on the microstructures have a height of 0-500 nm and a diameter of 0-100 nm”) having a height smaller than a height of the first nanocolumns (heights of 0-500 nm are smaller than a height of 630 nm), the plurality of second nanocolumns being arranged on at least one surface from an upper surface and a side surface of the plurality of first nanocolumns (page 8 line 18: “The nanostructures on the microstructures”, see also Fig. 4) and being arranged in an area on a surface of the transparent window in which the plurality of first nanocolumns are not arranged (page 8 lines 13-14: “On top of the microstructures, as well as between the microstructure, nanostructures have been created” see also Fig. 4).”
Bergmann further teaches page 6 lines 18-21: "Generally, the high transmittance property is provided by two micro-structured surfaces. As previously mentioned the microstructures serve to achieve the high optical transmittance, whereas nanostructures serve to achieve the self-cleaning surface properties"
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second size of nanocolumns onto the surface of the first size of nanocolumns and between the first nanocolumns as taught by Bergmann in the device of Hayashibe for the purpose of adding self-cleaning properties to the anti-reflective surface as taught by Bergmann (page 6 lines 18-21).
Note that all of the limitations of claim 14 are already recited in claim 11, as detailed above in the 35 U.S.C. §112(d) rejection. Thus claim 14 is obvious over the combination of references in the same manner as claim 11.

Regarding claim 12, the Hayashibe-DeBaryshe-Bergmann combination teaches “the reflectionless window for a sensor of claim 11,” however, Hayashibe fails to teach an embodiment where the transparent window is in a shape of an optical fiber “further comprising: a plurality of first nanocolumns arranged on another surface which is opposite to the surface of the transparent window.”
Hayashibe Fig. 22 teaches that optical element 1 can be on both the front and rear surfaces of front member 54 (see paragraph [0199]). Hayashibe further teaches that the ninth example of Fig. 22 improves the visibility compared to example 8 (see paragraph [0201]).
It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP §2144.04 (VI)(B).
Hayashibe discloses the claimed invention except for the optical fiber having a plurality of first nanocolumns on both sides thereof. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of first nanocolumns to the second side of the optical fiber, similar to how both sides of the front member 54 have the optical element 1 thereon, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP §2144.04 (VI)(B).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashibe et al. USPGPub 2012/0026591 A1 (hereafter Hayashibe) in view of DeBaryshe et al. USPGPub 2006/0052709 A1 (hereafter DeBaryshe) and Bergmann WO 2016026983 A1 (hereafter Bergmann) as applied to claim 11 above, and further in view of Vestel et al. USPGPub 2010/0121163 A1 and Chen et al. USPGPub 2013/0298977 A1.    
Regarding claim 13, the Hayashibe-DeBaryshe-Bergmann combination teaches “the reflectionless window for a sensor of claim 11,”
However, Hayashibe fails to teach “wherein the transparent window comprises a microstructure in a shape of a needle arranged on an upper part of the transparent window.”
Vestal teaches “wherein the transparent window comprises a microstructure in a shape of a needle (paragraph [0040]: “the microneedle patch”) arranged on an upper part of the transparent window (paragraph [0040]: “the microneedle patch can also be connected to the source and detector through infrared transmitting fiber optic cables.”).”
Vestal further teaches (paragraph [0006]) “The invention provides optical microneedles, particularly as adapted for …in vivo spectroscopic sensing; … by means of a … optical microneedle array in a transdermal patch.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a microneedle array on the end of the fiber optic cable of Hayashibe for the purpose of transdermal in vivo spectroscopic sensing as taught by Vestal (paragraph [0006]).
Hayashibe and Vestel fail to teach “wherein the plurality of first nanocolumns are arranged on at least one of an end or a side surface of the microstructure.”
Chen teaches (claim 11) (Figs. 4 and 5, paragraphs [0073]-[0077]) “A reflectionless window (paragraph [0077]: “the micro-nano-structures may be useful as … anti-reflection surfaces”) … a transparent window (substrate of Fig. 4c or Fig. 5c)… a plurality of nanocolumns (paragraph [0073]: “nanocones”) arranged on a surface of the transparent window (see Figs. 4c and 5c the nanocones are arranged on the surface of the substrate such as between the microstructures).”
(claim 13) “wherein the plurality of first nanocolumns are arranged on at least one of an end or a side surface of the microstructure (Fig. 5c shows the nanocones on the end surface of a microstructure, and Fig. 4c shows the nanocones on the side surfaces and end surface of the microstructure).”
Chen further teaches “the micro-nano-structures may be useful as light-trapping or anti-reflection surfaces, superhydrophobic surfaces, or as functional surfaces having other attributes, such as a high localized electric field.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an anti-reflection layer onto the microneedles of Vestel on one surface of the optical fiber of Hayashibe, where such an anti-reflection structure is formed of nanocones as taught by Chen on top of a micro topography as taught by Chen where the micro structures are the micro-needles of Vestel. Such a modification is motivated by the teaching of Chen that hierarchical micro-nano-structures may be useful as anti-reflection surfaces (Chen paragraph [0077]). Thus taken in combination Hayashibe teaches an optical fiber surface with antireflective nanostructures, Vestel teaches an optical fiber surface with micro-needles, and Chen teaches that micro-structures can be further covered with nanocones to obtain an anti-reflection surface. Together these teachings render claim 13 obvious as explained above.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashibe et al. USPGPub 2012/0026591 A1 (hereafter Hayashibe) in view of DeBaryshe et al. USPGPub 2006/0052709 A1 (hereafter DeBaryshe) and Bergmann WO 2016026983 A1 (hereafter Bergmann) as applied to claim 14 above, and further in view of Ye et al. USPGPub 2018/0100957 A1 (hereafter Ye) and Miyauchi et al. USPGPub 2004/0125266 A1 (hereafter Miyauchi).
Regarding claim 15, the Hayashibe-DeBaryshe-Bergmann combination teaches “the reflectionless window for a sensor of claim 14,” and Hayashibe further teaches “wherein the first nanocolumn has a height of 130 nm to 390 nm (paragraph [0215]: “the height of structures was 300 nm”) …
wherein the second nanocolumn has a height less than or equal to 65nm (paragraph [0169] “the height of the secondary structures 4 is about 10 nm to 150 nm”).”
However, Hayashibe fails to explicitly teach “wherein the first nanocolumn has … a width of 70 nm to 210 nm, and
wherein the second nanocolumn has a … width less than or equal to 35nm.”
Bergmann teaches ranges that encompass the claimed ranges of “wherein the first nanocolumn has a height of 130 nm to 390 nm and a width of 70 nm to 210 nm (page 8 lines 1-7: “Depending on the type of microstructures applied, the geometrical dimensions may typically be as follows. 1. Diameter / edge length: 0 - 10 μm, 2. Height / depth: 0 - 10 μm,”), and
wherein the second nanocolumn has a height less than or equal to 65 nm and a width less than or equal to 35 nm (page 8 lines 18-19: “The nanostructures on the microstructures have a height of 0-500 nm and a diameter of 0-100 nm”).
However, Bergmann does not teach the claimed range with sufficient specificity to anticipate the claim limitation “wherein the first nanocolumn has a height of 130 nm to 390 nm and a width of 70 nm to 210 nm.”
However, Bergmann teaches (page 7 lines 6-10): “As shown in Fig. 1b, when the pillar height or diameter is changed away from the optimum values for 5 μm (inserted line), the main wavelength at which the maximum transmittance occurs shifts to lower or higher wavelength…. Hence, by adapted choice of dimensions the peak wavelength can be changed.”
Ye teaches “wherein the first nanocolumn has a height of 130 nm to 390 nm and a width of 70 nm to 210 nm (abstract “The anti-reflection coating includes conical anti-reflection structures. A bottom diameter of the conical anti-reflection structure is 40 nm to 150 nm… A height of the conical anti-reflection structure is 150 nm to 300 nm.” see also paragraph [0055]).”
The Hayashibe-DeBaryshe-Bergmann combination discloses the claimed invention except that Hayashibe, DeBaryshe and Bergmann does not teach the width of the first nanocolumns to sufficient specificity to anticipate that the first nanocolumn has a width of 70 nm to 210 nm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose the width of the first nanocolumns to be between 70 nm to 210 nm such as 40 nm to 150 nm as taught by Ye, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Furthermore one would have been motivated to optimize the height and width of the microstructures of the Hayashibe-DeBaryshe-Bergmann combination because Bergmann teaches that the peak wavelength of the anti-reflection effect can be adapted by the choice of dimensions of the pillars (Bergmann page 7 lines 6-10).
However, Hayashibe and Bergmann do not teach the claimed range with sufficient specificity to anticipate the claim limitation “wherein the second nanocolumn has … a width less than or equal to 35 nm”.
Miyauchi teaches an anti-reflective layer (paragraph [0128]) “wherein the … nanocolumn has a height less than or equal to 65 nm and a width less than or equal to 35 nm (paragraph [0006]: “the diameter of the obtained nano-pillar is 15 through 20 nm”;  paragraph [0009]: “The micro pillars have an equivalent diameter of 10 nm through 500 nm and a height of 50 nm through 5000 µm.”).”
The Hayashibe-DeBaryshe-Bergmann combination discloses the claimed invention except for “wherein the second nanocolumn has … a width less than or equal to 35 nm”. It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose the dimensions of the second nanocolumn to have a width less than or equal to 35 nm such as a width of 15-20 nm as taught by Miyauchi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance one would have been motivated to choose these dimensions because Miyauchi teaches that such dimensions can be used in a functional layer that has use as an anti-reflective layer (paragraphs [0127]-[0137]).

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. 
In particular on page 9 of 14 of the applicant’s remarks the applicant states that “Bergmann does not teach or suggest that each structure has a height corresponding to a wavelength”. The examiner respectfully disagrees. As pointed out above, Bergmann teaches (page 7 lines 6-10): “As shown in Fig. 1b, when the pillar height or diameter is changed away from the optimum values for 5 μm (inserted line), the main wavelength at which the maximum transmittance occurs shifts to lower or higher wavelength…. Hence, by adapted choice of dimensions the peak wavelength can be changed.” Thus Bergmann does teach that each structure has a height corresponding to a wavelength. 
Continuing on page 9 of 14 of the applicant’s remarks the applicant deduces from their assertion that Bergmann fails to teach that the structures have a height corresponding to a wavelength, that Bergmann does not teach or suggest the newly added claim limitation “wherein the height of the first nanocolumns is set to correspond to a first wavelength of light and the height of the second nanocolumns is set to correspond to a second wavelength of light.” For the reasons above, the examiner respectfully disagrees.
On pages 10-11 of 14 of the applicant’s remarks the applicant first argues that Hayashibe fails to teach "a transparent window provided on the first end surface of the optical fiber; a plurality of first nanocolumns arranged on a surface of the transparent window, the plurality of first nanocolumns having a flat upper surface; and a light source and a detector provided on the second end surface of the optical fiber." This argument is moot, because a new reference, DeBaryshe et al. USPGPub 2006/0052709 A1, is introduced above which suggests this feature when taken in combination.
On page 11 of 14 of the applicant’s remarks the applicant argues that Hayashibe fails to teach “the height of the first nanocolumns is set to correspond to a first wavelength of light and the height of the second nanocolumns is set to correspond to a second wavelength of light, and wherein the second wavelength is shorter than the first wavelength.” The examiner respectfully disagrees with this assertion.
As pointed out above, Hayashibe teaches “wherein the height of the first nanocolumns is set to correspond to a first wavelength of light (paragraph [0096]: “the height of the structures 3 is suitably set in accordance with the wavelength region of light to be transmitted. Specifically, the height of the structures 3 is preferably 5/14 or more and 10/7 or less the maximum value of the wavelength range of light in a use environment”) and the height of the second nanocolumns is set to correspond to a second wavelength of light (paragraph [0169]: “the height of the secondary structures 4 is smaller than or equal to about 1/4 the maximum value of the wavelength range of light in a use environment on the basis of an optical path length adopted in consideration of a refractive index, the secondary structures 4 contribute to an anti-reflection function”), and
wherein the second wavelength is shorter than the first wavelength (although the heights of both structures are defined in terms of their size relative to the maximum value of the wavelength range of light, the actual wavelengths where each structure contributes to the anti-reflection property is a function of the heights of the two structures 3 and 4. That the height of the structures corresponds to a wavelength of light at which the reflectivity exceeds a certain threshold, such as 0.10% can be seen in Fig. 26, where as the structure size in Example 3 varies from 200 nm to 300 nm, the wavelength at which the reflectivity exceeds 0.10% varies from about 475 nm to about 725 nm. Thus the shorter secondary structures 4 correspond to a shorter second wavelength than the first wavelength corresponding to the structures 3).”
	On page 13 of 14 of the applicant’s remarks the applicant states that Chen, Kim and Lüttge do not teach or suggest “wherein the height of the first nanocolumns is set to correspond to a first wavelength of light and the height of the second nanocolumns is set to correspond to a second wavelength of light, and wherein the second wavelength is shorter than the first wavelength”. This argument is moot, because the new grounds of rejection for the amended claim 6 does not rely on Chen, Kim or Lüttge for this limitation, but rather introduces Bergmann as evidenced by Miyauchi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872